DLD-158                                                          NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ____________

                                         No. 18-3772
                                        ____________

                                     RAOUL LAFOND,
                                                 Appellant

                                              v.

                  ATTORNEY GENERAL OF THE UNITED STATES OF
                   AMERICA; JOHN O'BRIEN, Section Chief of United
                    States Bureau of Prisons; WARDEN LORETTO FCI
                          __________________________________

                       On Appeal from the United States District Court
                          for the Western District of Pennsylvania
                                (D.C. Civ. No. 18-cv-00200)
                                District Judge: Kim R. Gibson
                         __________________________________

          Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
            Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6

                                 April 11, 2019
           Before: JORDAN, GREENAWAY, Jr., and NYGAARD, Circuit Judges

                              (Opinion filed: August 16, 2019)
                                      ____________

                                         OPINION*
                                        ____________


PER CURIAM

          Raoul Lafond appeals from an order of the District Court dismissing his habeas

corpus petition for lack of jurisdiction. For the reasons that follow, we will summarily

affirm.
       Lafond was convicted of narcotics, firearms, and money laundering offenses in the

United States District Court for the Middle District of North Carolina, and sentenced on

April 24, 1998 to a term of imprisonment of 460 months, see D.C. Crim. No. 06-cr-

00212. The Court of Appeals for the Fourth Circuit affirmed on direct appeal, see United

States v. Lafond, 1999 WL 815072 (4th Cir. Oct. 13, 1999) (per curiam). The United

States Supreme Court denied certiorari on January 24, 2000. In 2001, Lafond filed a

motion to vacate sentence, 28 U.S.C. § 2255, in the sentencing court, which was denied

in January, 2002. See Docket Entry Nos. 336-37. Lafond appealed to the Fourth Circuit,

which declined to issue a certificate of appealability in June, 2002. Since then, there have

been several other unsuccessful collateral attacks by Lafond on his conviction and

sentence.

       On October 11, 2018, Lafond filed a petition for writ of habeas corpus ad

subjiciendum in the United States District Court for the Western District of Pennsylvania,

the district where he is confined. Lafond claimed that in 2016 he discovered, with the

assistance of a forensic document expert, that a federal prosecutor had engaged in

misconduct in connection with the grand jury proceedings. Specifically, Lafond alleged

that his indictment was not properly signed by the grand jury foreman but was instead

forged by an Assistant United States Attorney, and, accordingly, the indictment handed

down against him was constitutionally infirm and the sentencing court lacked

jurisdiction.

       The Magistrate Judge filed a Report and Recommendation, concluding that the

petition should be construed as having been filed pursuant to 28 U.S.C. § 2241 and

summarily dismissed for lack of jurisdiction. The Magistrate Judge also observed that
                                            2
Lafond had twice before unsuccessfully requested from the Fourth Circuit leave to file a

second or successive § 2255 motion based on the newly discovered forensic document

expert’s August 7, 2016 letter, which expressed the opinion that it was an AUSA who

signed the indictment. Lafond filed Objections to the Report and Recommendation. In

an order entered on November 27, 2018, the District Court dismissed Lafond’s § 2241

petition for lack of jurisdiction. In an order entered on December 7, 2018, the District

Court denied Lafond’s timely filed motion for reconsideration.

       Lafond appeals. Our Clerk advised him that the appeal was subject to summary

action under Third Cir. LAR 27.4 and I.O.P. 10.6. He later was granted leave to appeal

in forma pauperis and thus we also consider whether dismissal of the appeal under 28

U.S.C. § 1915(e)(2)(B) is warranted. Lafond has filed a motion for bail, Fed. R. App.

23(b), and a motion for appointment of counsel.

       We will summarily affirm the order of the District Court dismissing Keys’ § 2241

petition for lack of jurisdiction, because it clearly appears that no substantial question is

presented by the appeal, Third Circuit LAR 27.4 and I.O.P. 10.6.

       “Motions pursuant to 28 U.S.C. § 2255 are the presumptive means by which

federal prisoners can challenge their convictions or sentences[.]” Okereke v. United

States, 307 F.3d 117, 120 (3d Cir. 2002). Section 2255(e) of title 28, also known as the

“savings clause,” provides, however, that an application for a writ of habeas corpus may

proceed if “it ... appears that the remedy by [§ 2255] motion is inadequate or ineffective

to test the legality of [a prisoner’s] detention.” 28 U.S.C. § 2255(e). In In re: Dorsainvil,

119 F.3d 245, 251 (3d Cir. 1997), we held that the District Court had jurisdiction to hear


                                               3
a federal prisoner’s claim under § 2241 even though he did not meet the gatekeeping

requirements of § 2255(h), where an intervening U.S. Supreme Court case rendered the

conduct of which he was convicted no longer criminal and where he did not have an

earlier opportunity to present his claim. Lafond’s petition does not meet the safety valve

standard. He challenges only the validity of his indictment. He does not argue that he is

being detained for conduct that has subsequently been rendered non-criminal by an

intervening Supreme Court decision. See Bruce v. Warden Lewisburg USP, 868 F.3d

170, 180 (3d Cir. 2017). Accordingly, the District Court lacked jurisdiction over his

habeas corpus petition. Lafond’s motion for reconsideration was properly denied because

he did not satisfy the requirements for such a motion. See Max’s Seafood Café v.

Quinteros, 176 F.3d 669, 673 (3d Cir. 1999).

       For the foregoing reasons, we will summarily affirm the orders of the District

Court dismissing Lafond’s habeas corpus petition for lack of jurisdiction and denying his

motion for reconsideration. The § 1915(e)(2)(B) issue is moot. Lafond’s motions for

bail and appointment of counsel are denied.




                                              4